DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is in response to an amendment dated December 17, 2020.  Claims 12-13 are newly added and claim 11 was previously canceled.  Claims 1, 5 and 9-10 are amended.  Claims 1-10 and 11-13 are pending.  All pending claims are examined.


Response to Arguments
Art and 101 Rejection Analysis
Applicant's arguments have been considered but are not persuasive.  
The invention is directed towards transfer funds from a dispenser to an acceptor in which the instructions are communicated electronically (see also Angus, para. 0226).  Angus discloses the transmittal of the instructions in 
“[0026] The cash container may be machine-readable by incorporating a wireless transmitter, such as an RFID tag (either as an active RFID tag or as a passive RFID tag), an NFC tag, or the like. Alternatively, or additionally, the cash container may be machine-readable by incorporating an optical code, such as a UPC barcode, a 2D barcode, a text and/or number string, or the like. 
[0039] According to a fourth aspect of the present invention there is provided a cash management application operable to: (i) capture a unique identifier associated with a cash container; (ii) receive a destination to which the cash container is to be transferred; and (iii) transmit a cash transfer message including the captured unique identifier and/or the received destination.” 
Examiner maintains the cited references disclose the invention as claimed.
Flook- new mathematical formula was an abstract idea).
Taking the broadest reasonable interpretation the invention is directed to a method of organizing human activity, that is a commercial or legal interaction that is a business relation.    
Claim 1 recites
““A cash processing method in a cash processing system comprising a first cash processing machine operating as a money dispenser, a second cash processing machine operating as a money acceptor, and a portable terminal, the cash processing method comprising:

accepting, by the portable terminal, an input of moving money information including cash information;
transmitting, by the portable terminal configured to directly communicate with the first cash processing machine using a first wireless communication and a second wireless communication, the moving money information to the first cash processing machine through the second wireless communication;
dispensing, by the first cash processing machine, cash based on money dispensing information included in the moving money information, upon receipt of the money dispensing information;
transmitting, by the portable terminal configured to directly communicate with the second cash processing machine using a first wireless communication and a second wireless communication, the moving money information to the second cash processing machine; and accepting, by the second cash processing machine through the second wireless communication  and
accepting information included in the moving money information, upon receipt of the money accepting information..”
 
The invention is directed at addressing problem of efficiently transferring money from one portal to another (App. Spec. para. 0007  - “… a portable terminal and a cash processing machine that can prevent an erroneous operation by the operator in the 
These steps describe the steps a person would take to make a transfer of funds from one terminal to another and entails inputting and processing data related to the money transfer from one terminal to another.
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  The additional elements beyond the abstract idea is the cash dispenser, cash receptor and the portable terminal of the method steps.  This is described at a high level of generality (App. Spec. 0094… includes moving money source apparatus 10 operating as a money dispenser (first cash processing machine), moving money destination apparatus 10 operating as a money acceptor (second cash processing machine), and portable terminal 20. Portable terminal 20 includes: operation and display section 25 (display) that displays the moving money process screen; operation and display section 25 (operation unit) that accepts an input of the moving money information including the cash information through the moving money process screen; and NFC communication section 23 and Bluetooth communication section 24 (communication processing section) that transmit and receive information to and from moving money source apparatus 10..”) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
The recitation of transmitting, by the portable terminal configured to directly communicate with the second cash processing machine using a first wireless communication and a second wireless communication, the moving money information to the second cash processing machine; and accepting, by the second cash processing machine through the second wireless communication  ..”


without more or any evidence does not provide support for those steps to amount to an improvement.  Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of a processing funds transfer instructions from a dispenser of cash to an acceptor of cash, absent is any support for a similar improvement.
The recitation of “accepting information included in the moving money information, upon receipt of the money accepting information” is insignificant extra solution activity because it is incidental to primary process of claim 1.  (See MPEP 2106.05(g) (“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”). Absent is any evidence of the display of information beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem) 
The next step is to identify any additional limitations beyond the judicial exception.  Besides the insignificant extra-solution activity of step, the only additonal element is the portable terminal, cash dispenser and cash acceptor which are disclosed in the 
The components in the manner recited are well understood, routine and conventional.  The recited steps, understood in light of the specification do not appear to require anything other than off-the-shelf, conventional computers and a network. 
Likewise, the accepting, transmitting, dispensing and transmitting steps involve techniques well known in the art.  ( “an invocation of already available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is “well-understood, routine [and] conventional.’’ SAP Am., 898 F.3d at 1170 (alteration in original) citing Mayo, 566 US. At 73).   The computing components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using generic computer components. 
Further dependent claims 2-8 and 12-13 describe in additional detail the claimed invention and do not integrate the judicial exception into a practical application.  For example, this includes the details about the type of the type of electronic communication and or the different information that can be displayed.
Moreover the details are described at a high level of generality and do not suggest a technical improvement.  None of the additional descriptions suggests an integration of the judicial exception or elements individually and as an ordered combination that amount to more than the judicial exception.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claim is directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 9 recites
“A cash processing method in a cash processing system comprising a first cash processing machine operating as a money dispenser, a second cash processing machine operating as a money acceptor, and a portable terminal, the cash processing method comprising:

accepting, by the portable terminal, an input of moving money information including cash information;
transmitting, by the portable terminal configured to directly communicate with the first cash processing machine using a first wireless communication and a second wireless communication, the moving money information to the first cash processing machine through the second wireless communication;
dispensing, by the first cash processing machine, cash based on money dispensing information included in the moving money information, upon receipt of the money dispensing information;
transmitting, by the portable terminal configured to directly communicate with the second cash processing machine using a first wireless communication and a second wireless communication, the moving money information to the second cash processing machine; and accepting, by the second cash processing machine through the second wireless communication  and
accepting information included in the moving money information, upon receipt of the money accepting information..”

The invention as claimed describes a method for funds transfer, a certain method of organizing human activity in which there is processing of data and a comparison of a 
Funds transfer is a process where instructions to withdraw and to deposit funds are verified an authorized upon verification of the requesting or receiving party.  The additional claim limitations which describe the portable terminal and its features are recited at a high-level of generality such that they amount to no more than mere instructions to further matching up data with transfer instructions using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  
Therefore, the claim is not patent eligible under 35 USC 101.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angus, USP Pub. No. 20140339301.
As to claim 1 (Currently Amended) Angus discloses A cash processing system comprising a first cash processing machine operating as a money dispenser (Angus, paras. 0169-0180; Fig. 4A – processing order for cash and fulfil the order based on instructions received), a second cash processing machine operating as a money acceptor, and a portable terminal, wherein the portable terminal comprises (Angus, para. 0187-0188 - launch cash management system from mobile device; see also para. 0192):
an operation acceptor operable to receive an input of moving money information including cash information; and a communication processing section that transmits and receives information to and from the first cash processing machine and the second cash processing machine(Angus, para. 0187-0188 - launch cash management system from para. 0192),wherein the communication processing section includes a first wireless communication section and second wireless communication section (Angus, para. 0226; see also paras. 0026, 0063-0071)
and wherein upon receipt of money dispensing information included in the moving money information from the portable terminal, the first cash processing machine dispenses cash based on the money dispensing information, 
wherein upon receipt of money accepting information included in the moving money information from the portable terminal, the second cash processing machine accepts cash based on the money accepting information (Angus, paras. 0185-0195 – steps for processing receipt of the cash requested from the first location; see also Figs. 4B-C), and 
wherein the portable terminal is configured to directly communicate via the first wireless communication section and the second wireless communication section with each of the first cash processing machine and the second cash processing machine (Angus, para.0226; Fig. 6)
As to claim 2. Angus discloses the cash processing system according to claim 1, wherein the portable terminal comprises a display that displays a moving money process screen, and the operation acceptor accepts the input of the moving money information through the moving money process screen (Angus, paras. 0185-0195 – steps for processing receipt of the cash requested from the first location; see also Figs. 4B-C).
As to claim 3. (Currently Amended) Angus discloses the cash processing system according to claim 2, wherein the second cash processing machine comprises a counting Angus, paras. 0185-0195 – steps for processing receipt of the cash requested from the first location; see also Figs. 4B-C).
As to claim 4 Angus discloses the cash processing system according to claim 1, wherein the communication processing section transmits and receives information to and from the first cash processing machine and the second cash processing machine through wireless communication(Angus, paras. 0026, 0063-0071).
As to claim 5 (Currently Amended) Angus discloses the cash processing system according to claim 4, wherein the communication processing section is operable to perform identification and pairing of the terminal with the first cash processing machine and the second cash processing machine through a first wireless communication, by the first wireless communication section (Angus, para. 0226; see also paras. 0026, 0063-0071) 
and transmits and receives the moving money information through a second wireless communication, by the second wireless communication section, (Angus, para. 0226; see also paras. 0026, 0063-0071) the first wireless communication being proximity wireless communication and the second wireless communication having a wider communication range than the proximity wireless communication(Angus, paras. 0026, 0063-0071).
As to claim 6. Angus discloses the  cash processing system according to claim 1 wherein the money dispensing information includes moving money source apparatus information representing a cash processing machine serving as a Angus, paras. 0185-0195; see also paras. 0169-0180; Figs. 4B-C).
As to claim 7, Angus discloses the cash processing system according to claim 1, wherein the portable terminal comprises an identification section configured to perform a process of identifying an operator, based on recognition information on the operator having already been registered and recognition information input through the operation unit, and when the operator is identified as an authentic operator by the identification section, the operation unit accepts an input of the moving money information l(Angus, paras. 0185-0195; see also paras. 0169-0180; Figs. 4B-C).
As to claim 8. Angus discloses the cash processing system according to claim 1 wherein the portable terminal comprises a management section operable to manage a history of the moving money process(Angus, paras. 0185-0190 ; see also Figs. 4B-C; 5).
As to claim 9 contains limitations similar to claims 1-8 and is rejected in like manner.
As to claims 10 and 12-13 contains limitations similar to claims 1-8 and are rejected in like manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696